Citation Nr: 9919585	
Decision Date: 07/16/99    Archive Date: 07/21/99

DOCKET NO.  94-37 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



ATTORNEY FOR THE BOARD

Terence D. Harrigan, Counsel



INTRODUCTION

The veteran had active military service from November 1938 to 
December 1946 and from January 1947 to July 1968.  He died in 
May 1993.  The appellant is his widow.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Reno, Nevada, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The cerebral vascular accident which caused the veteran's 
death in May 1993 was not diagnosed or shown during the 
veteran's military service or within one year after his 
separation from service, nor was it caused by a service 
connected disorder.

2.  The medical evidence does not show that the veteran had 
cardiovascular disease.

3.  The evidence does not show that chronic obstructive 
pulmonary disease had its onset during service or was the 
result of tobacco use during service or that it resulted from 
nicotine use dependence acquired during service.


CONCLUSION OF LAW

The claim for service connection for the cause of the 
veteran's death is not well grounded.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1310, 5107(a) (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.307, 3.309, 3.312 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran served from November 1938 to December 1946 and 
from January 1947 to July 1968.  He died in May 1993.  The 
official certificate of death shows the cause of his death as 
cardiac arrest due to acute respiratory failure, due to 
aspiration pneumonia.  Cerebrovascular accident is listed as 
a contributing condition.  

During his lifetime the veteran established entitlement to 
service connection for chronic back strain with disc 
interspace narrowing at L4-L5 and L5-S1 which had been rated 
as 40 percent disabling since December 1986, bilateral 
perceptive type partial deafness which had been rated as 20 
percent disabling since December 1986, tinnitus which had 
been rated as 10 percent disabling since December 1985, 
amputation of the left index finger to the middle phalanx 
which had been rated as 10 percent disabling since August 
1968, and for multiple atrophic areas on the left leg and 
residuals of malaria which had been rated as zero percent 
disabling since December 1946.

Service medical records reveal no evidence of cardiovascular, 
cerebrovascular or pulmonary disease and none was shown on 
the veteran's separation examination or on VA examination in 
February 1969.  It was noted on the May 1968 separation 
examination that the veteran's lungs showed an increased 
expiratory phase which was not considered disabling.  Chest 
x-ray was reportedly within normal limits on both 
examinations.  On February 1969 VA examination it was noted 
that the veteran smoked one package of cigarettes per day.

The veteran was hospitalized at a VA facility in October 1969 
for treatment of gastrointestinal bleeding.  It was noted 
that he smoked two packs of cigarettes per day.  There was no 
evidence of cardiovascular, cerebrovascular or pulmonary 
disease.

Medical records from military facilities dated in 1986 reveal 
that the veteran had chronic obstructive pulmonary disease, 
chronic left leg venous insufficiency and incomplete right 
bundle branch block on electrocardiogram.

In May 1991 the veteran was hospitalized at a private 
facility for treatment of pneumonia.  During that 
hospitalization a blood pressure reading of 140/90 was 
reported.  The veteran reported that he smoked until 10 to 12 
years earlier.

In March 1992 the veteran was admitted to a private hospital.  
He had complained of shortness of breath.  On hospital 
admission he was completely aphasic and paralyzed on the left 
side.  Examination revealed that he had severe rhonchi 
throughout the entire pulmonary lung field.  Blood gas 
studies showed pO2 was 60.  Electrocardiogram showed normal 
sinus rhythm with a bifascicular block and right bundle 
branch block and left anterior fascicular block.  Chest X-
rays revealed bibasilar pneumonia.  Diagnoses were clinical 
pontine and brainstem infarction, acute respiratory failure, 
chronic obstructive pulmonary disease with persistent 
hypoxemia, alcoholic delirium tremens and cerebral 
encephalopathy.

The veteran was subsequently hospitalized on various 
occasions for treatment of aspiration pneumonia and on one 
occasion for a hip fracture.  

The veteran's file was sent to the Veterans Health 
Administration for review and an opinion by a medical doctor.  
In February 1998 the physician stated that he had reviewed 
the veteran's C-File, numerous outpatient records, including 
reports of hospitalizations, and the death certificate.  He 
stated that based on those records he could neither establish 
nor deny that the veteran began smoking in service.  He 
indicated that the records showed that the veteran stopped 
smoking between 1975 and 1982.  He reported that the veteran 
had evidence of chronic obstructive pulmonary disease in 
1986.  He stated that the veteran had no evidence of cardiac 
dysfunction or hypertensive disease.  He reported that in 
March 1992 the veteran had a significant crebrovascular 
accident.  He opined that from that time until the veteran's 
death in May 1993 the overriding etiology of his downward 
clinical course was his cerebrovascular accident in March 
1992.  He indicated that because of the stroke the veteran 
had repeated episodes of aspiration pneumonia which required 
repeated hospitalizations.  He further opined that the 
veteran died as a result of repeated aspiration pneumonia 
caused by cerebrovascular accident and that it could not be 
established from the record that either chronic obstructive 
pulmonary disease or primary cardiac disease or hypertension 
caused his death.  

To establish service connection for the cause of the 
veteran's death the appellant must show that a service 
connected disability caused or contributed to cause the 
veteran's death.  38 U.S.C.A. §§ 1110, 1310 (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.312 (1998).  In the case of 
cerebrovascular disease, it may be presumed to have been 
incurred in service if it was manifest to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1) (West 1991 
& Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).

To find that a service-connected disability contributed to 
cause death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death but rather, it must be shown that there was a 
causal connection.  Service-connected diseases or injuries 
involving active processes affecting vital organs should 
receive full consideration as a contributory cause of death, 
the primary cause being unrelated, from the viewpoint of 
whether there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other disease or injury primarily causing death.  38 U.S.C.A. 
§ 1310 (West 1991 & Supp. 1998); 38 C.F.R. § 3.312(c) (1998).

There are primary causes of death which, by their very 
nature, are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, but even 
in such cases, there is for consideration whether there may 
be a reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service- 
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 U.S.C.A. § 1310 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.312(c) (1998).

The threshold question in this case is whether the appellant 
has presented evidence of a well- grounded claim, as required 
by 38 U.S.C.A. § 5107(a) (West 1991).  A well-grounded claim 
is one that is plausible, capable of substantiation, or 
meritorious on its own.  38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  While the 
claim need not be conclusive, it must be accompanied by 
supporting evidence; a mere allegation is not sufficient.  
Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  In cases in 
which the determinative issue is one involving medical 
causation, competent medical evidence is required to 
establish a well-grounded claim.  Grottveit v. Brown, 5 
Vet.App. 91, 93 (1993).  In the context of this claim, 
competent medical evidence relating the veteran's death to 
service or to a service-connected disability is needed to 
support the claim.

In the absence of evidence of a well-grounded claim, there is 
no duty to assist the claimant in developing the facts 
pertinent to the claim, and the claim must fail.  Slater v. 
Brown, 9 Vet.App. 240, 243 (1996); Gregory v Brown, 8 
Vet.App. 563, 568 (1996) (en banc); Grivois v. Brown, 6 
Vet.App. 136, 140 (1994); Grottveit v. Brown, 5 Vet.App. 91, 
93 (1993).

According to the VA physician who reviewed the record, the 
primary underlying cause of the veteran's death was 
cerebrovascular accident.  That disability was not shown 
during service or within one year after the veteran's 
separation from service.  The appellant has submitted no 
medical evidence relating the onset of that disorder to the 
veteran's period of military, nor has she provided medical 
evidence attempting to show that that disorder was caused by 
any service connected disease or injury.  The Board finds no 
basis for establishing service connection for the 
cerebrovascular accident which was the primary cause of the 
veteran's death on a direct, presumptive or secondary basis.  
Since the appellant has not presented a well-grounded claim 
of service connection for the veteran's cerebrovascular 
accident, her claim in that respect must fail.  

The appellant has also advanced contentions concerning a 
heart condition and emphysema.  The Board notes, however, 
that before service connection for the cause of a veteran's 
death can be granted on the basis that a service connected 
condition was a contributory cause of death, service 
connection must be established for such condition.  The 
appellant asserts that the veteran had a heart murmur which 
developed in service and had combat fatigue which could have 
led to his heart problems.  She also asserts that he had 
emphysema as a result of smoking addiction.  The implication 
of those contentions appears to be that heart disease or 
chronic obstructive pulmonary disease or both contributed to 
cause the veteran's death.

The VA physician who reviewed the veteran's records concluded 
that there was no evidence of cardiac dysfunction or 
hypertensive disease.  Without medical evidence of f 
cardiovascular disease, the appellant's claim that service 
connected cardiovascular disease contributed to cause the 
veteran's death is not well-grounded.  Caluza v. Brown, 7 
Vet.App. 498 (1995).

A precedent opinion by the VA General Counsel, [which is 
binding upon the Board pursuant to 38 U.S.C.A. § 7104(c)], 
was prepared to clarify when entitlement to benefits may be 
awarded based upon in service tobacco use.  This opinion 
determined that direct service connection of disability may 
be established if the evidence establishes that injury or 
disease resulted from tobacco use in line of duty in the 
active military, naval, or air service.  VAOPGCPREC 2-93 
(January 1993).

The General Counsel issued a clarification of this opinion in 
June 1993, stating that the opinion does not hold that 
service connection will be established for a disease related 
to tobacco use if the affected veteran smoked in service, but 
rather:  a.) The fact that an injury or disease allegedly 
related to tobacco use in service was not diagnosed until 
after service discharge would not preclude establishment of 
service connection.  b.) However, service connection may not 
be established based on tobacco use unless the evidence of 
record demonstrates that the injury or disease for which the 
claim is made resulted from the veteran's tobacco use during 
service.    c.) Demonstration of the issue of service 
connection for injury or disease due to tobacco use must take 
into consideration the possible effect of smoking before or 
after military service.  VAOPGCPREC 2-93 (June 1993).  
(Explanation of VAOPGCPREC 2-93 dated January 1993).

Based on the evidence in this case, it cannot be determined 
whether the veteran began smoking before, during or after 
service.  The evidence does show that he continued smoking 
for some time after service and that his tobacco use 
increased during 1969.  He later reported that he had quit 
smoking around 1980.  Chronic obstructive pulmonary disease 
was clinically established in 1986.  The appellant has not 
presented any medical evidence to show that the veteran's 
chronic obstructive pulmonary disease resulted from the use 
of tobacco during service.  In the absence of medical 
evidence of a nexus between smoking in service and the later 
diagnosed chronic obstructive pulmonary disease, the 
appellant's claim with regard to service connection for 
chronic obstructive pulmonary disease as a condition 
contributing to cause the veteran's death is not well-
grounded.  Caluza, 7 Vet.App. 498.

With regard to the issue of secondary service connection, a 
later precedent VA General Counsel opinion clarifies when 
service connection may be granted for tobacco-related 
disability on the basis that such disability is secondary to 
nicotine dependence which arose from a veteran's tobacco use 
during service.  Specifically, the VA General Counsel found 
that a determination as to whether service connection for 
disability or death attributable to tobacco use subsequent to 
military service should be established on the basis that such 
tobacco use resulted from nicotine dependence arising in 
service, and therefore is secondarily service connected 
pursuant to 38 C.F.R. § 3.310(a), depends upon affirmative 
answers to the following three questions: (1) Whether 
nicotine dependence may be considered a disease for purposes 
of the laws governing veterans' benefits, (2) Whether the 
veteran acquired a dependence on nicotine in service, and (3) 
Whether that dependence may be considered the proximate cause 
of disability or death resulting from the use of tobacco 
products by the veteran. If each of these three questions is 
answered in the affirmative, service connection should be 
established on a secondary basis.  These are questions that 
must be answered by adjudication personnel applying 
established medical principles to the facts of particular 
claims.  Additionally, on the issue of proximate cause, if it 
is determined that, as a result of nicotine dependence 
acquired in service, a veteran continued to use tobacco 
products following service, adjudicative personnel must 
consider whether there is a supervening cause of the claimed 
disability or death which severs the causal connection to the 
service-acquired nicotine dependence.  Such supervening 
causes may include sustained full remission of the service- 
related nicotine dependence and subsequent resumption of the 
use of tobacco products, creating a de novo dependence, or 
exposure to environmental or occupational agents.  VAOPGCPREC 
19-97 (May 1997).

In this case, the appellant has failed to present any 
evidence concerning the question of whether the veteran 
acquired a nicotine dependence in service.  Additionally, she 
has provided no medical evidence linking the veteran's use of 
tobacco to his chronic obstructive pulmonary disease, nor has 
she provided medical evidence to show that chronic 
obstructive pulmonary disease contributed to cause the 
veteran's death.  In the absence of such evidence, the 
appellant's claim of secondary service connection for chronic 
obstructive pulmonary disease as a condition contributing to 
cause the veteran's death is not well-grounded.  Caluza, 7 
Vet.App. 498.  Accordingly, the Board concludes that the 
appellant has not presented a well-grounded claim for service 
connection for the cause of the veteran's death.


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 

